Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 15, 2016

                                      No. 04-15-00096-CV

                                ALS 88 DESIGN BUILD LLC,
                                         Appellant

                                                v.

                                MOAB CONSTRUCTION CO.,
                                       Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-03033
                          Honorable Gloria Saldana, Judge Presiding


                                         ORDER
         To complete the appellate record, the trial court clerk is ORDERED to file a
supplemental clerks record containing the trial court’s order on ALS 88’s motion for judgment
notwithstanding the verdict and the trial court’s final judgment. The clerk’s record shall be filed
in this court no later than April 22, 2016.

       It is so ORDERED on April 15, 2016.

                                                            PER CURIAM


       ATTESTED TO: _________________________________
                    Keith E. Hottle
                    Clerk of Court